DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group II and SEQ ID NOS:26, 32, 43, 52, 53, and 66 in the reply filed on 9/08/2021 is acknowledged.

Claims 1-32 are pending.

Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/08/2021.

Claims 11-32 are examined.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 11-25 is/are directed to a method of determining whether a subject has or is at risk of developing or is at a given of a condition, and a method of identifying a subject having or at risk of developing an immune or inflammatory disorder.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the invention amounts to a methods of measuring a natural phenomenon, which is the expression level of specified miRNAs and then providing a determination/identification step which is an abstract method step. The invention begins with a judicial exception and ends with a judicial exception, for example. The methods utilized to measure the level of expression of an miRNA were well known standard techniques that do not add significantly more than the judicial exception.
The claims recite a series of steps or acts, including detecting/measuring miRNA expression levels in biological samples. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claims have been analyzed to determine whether they are directed to any judicial exception. Claim 11, for example, recites a comparison aspect which provides for some correlation i.e. the correlation shows the sample measure to be indicative of the subject having, being at risk of developing, or is at a given stage of a condition. Claim 16 for example, recites a comparison aspect which provides for some correlation i.e. the correlation shows the sample measure to be indicative of the existence of or increased risk for an immune or inflammatory disorder. These limitation set forth a judicial exception, because this type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law 
Next, the claim(s) as a, as a whole is/are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the law of nature, the claim recites additional steps of obtaining samples and measuring miRNA levels. Obtaining a sample in order to perform tests is well-understood, routine and conventional activity for those in the field of diagnostics. Further, the step is recited such that it amounts to insignificant presolution activity, e.g., a mere data gathering step necessary to use the correlation. Detecting miRNA levels in the samples merely instructs a scientist to use any well known and conventional techniques. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting miRNA levels. Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and detecting steps does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification provides examples that show the screening of cells for miRNAs via sequencing and analytical tools. The specification provides guidance to support that the miRNAs are functional, albeit not for any particular biological function. The miRNAs were compared to other known miRNAs to determine similarities in sequence structure. The specification asserts the association of the miRNAs to potential conditions based on their similarity to known miRNAs.
None of the recited miRNAs have been shown specifically to be associated with any actual condition such that one in the art would know that any particular miRNA is causative of any particular disease. The specification has not shown any actual biological function of any of the recited miRNAs such that one in the art would even know what miRNA may have any particular effect on a disease in the presence of an agonist or antagonist of any particular miRNA.
One in the art is left to perform an undue amount of experimentation to determine the biological activity of the miRNA(s) to determine what disorder may be treated. The claims are not limited to any particular disease to be treated. One in the art is left to perform additional undue amounts of experimentation to perform the claimed invention where the specification as filed provides only a starting point to perform further experimentation. The specification at page 76 discloses the following, for example:
“Although determining the functional significance of each identified novel miRNA is beyond the scope of our current work, our data suggest that a subset of identified novel miRNA lie within LD of a disease associated SNP. It should also be noted that the vast majority of disease-associated variants found to be in LD with novel miRNA are located within non-coding regions of the MHC. Considering that 90% of causal autoimmune disease variants reside 
disease and warrants further experimental investigation. Furthermore, five of the identified novel miRNAs share considerable sequence homology with oncogenic miRNAs (oncomiRs) including miR-590 (Chu ef a/., 2014), miR-196 (Popovic ef al., 2009; Lu ef al., 2014), miR-489 (Chai ef al., 2016), miR-508 (Shang ef a/., 2014) and miR-143 (Ng eft al., 2014). These novel miRNA are shown to have a high degree of sequence homology with already known and previously described annotated miRNAs (Figure 3) and may be indicative of a shared target repertoire and redundant physiological function. Together, these data suggest that a subset of the identified novel miRNA may contribute to the pathophysiology of the numerous diseases, laying the groundwork for future studies to elucidate the functional connections of miRNAs to the numerous diseases associated with sequence variants within non-coding regions of the MHC.”
 
The invention has not been enabled by the specification as filed.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites “wherein the expression level of 2, 3 . . . or all 90 miRNAs are measured.” Since there are only 89 miRNA recited in claim 1, the metes and bounds of the invention are unclear.

	The elected miRNA sequences have been searched and found free of the prior art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635